Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/21/2021 has been entered.

Amended claims 1, 3-8, 11-15, 26, 21-25 are pending. 

Note:  Applicant amends the claims filed on 10/21/2021 after having been alerted to problems with claims filed 10/21/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 11-15, 26, 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi, Journal of Labelled Compounds & Radiopharmaceuticals, 44(1), 31-41; 2001 and Honigberg US 7514444 in view of Boren, Chem. Eur. J. 2006, 12, 225 – 232 and Kim, J. AM. CHEM. SOC. 2003, 125, 11494-11495.  
Kikuchi teaches enzymatic resolution page 38 
		
    PNG
    media_image1.png
    216
    272
    media_image1.png
    Greyscale

The starting material 4 of Kikuchi corresponds to the starting material (II) of instant claim (with R2 as in instant dependent claim 26). 
The product 7 of Kikuchi corresponds to the end product (I), S-compound (Chemical Abstract Registry No. 143900-44-1) of instant base claim 1 process. 7 = (I) is the critical intermediate required for instant dependent claim 26 

The deficiencies of Kikuchi 
1. with respect to specific enzyme savinase as per instant base claim 1
2. to make S- isomer as per instant base claim 1 
(needed to make $Ibrutinib$, of claim 26) 
are cured by the teaching of Boren and Kim as explained below.

Savinase and S-isomer: 
Boren teaches (S)-selective kinetic resolution and chemoenzymatic dynamic kinetic
resolution (KR) of secondary alcohols using the enzyme subtilisin.  Boren does not teach the instant secondary alcohol (of formula II) or call subtilisin as savinase.  
However Boren does teach that the KR proved to be compatible with a range
of functionalized secondary alcohols (see for example Table 1 and Table 2.  
Note: 
Boren subtilisin is savinase (as acknowledged in instant specification page 8, line 25: 
    PNG
    media_image2.png
    53
    623
    media_image2.png
    Greyscale

That substituents flanking the C carrying the OH in the racemic secondary alcohol (to be resolved) play only spectator roles in enzymatic resolution by savinase/subtilisin is also taught by Kim (see Table 2).  
Kim article is titled,  
(S)-Selective Dynamic Kinetic Resolution of Secondary Alcohols by the
Combination of Subtilisin and an Aminocyclopentadienylruthenium Complex
Catalysts.  (emphasis added) 

Boren and Kim thus teach method for resolving racemic secondary alcohol using savinase enzyme.  Though, Boren and Kim do not explicitly teach (II) as starting material for making (I), the required why and how of KR process is clearly, explicitly taught in Boren and Kim.  (See below for the M of TSM below). 
Therefore the position taken is that combined with the teaching of Kikuchi, Boren and Kim provide the necessary teaching as required for the instantly claimed process of claim 1. As such there is reasonable expectation of success in that substitution of the protocols of Boren and Kim for KR in Kikuchi protocols to make (I) as instantly recited, because 
Boren and Kim teach 
savinase enzyme and butyrate acyl donor 
	
    PNG
    media_image3.png
    19
    284
    media_image3.png
    Greyscale

for resolving a variety of secondary alcohols.  
Obviousness can be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).

Motivation: 
billion in sales, an indication that it's not ready to surrender its dominance of the BTK inhibitor market. Imbruvica's 2020 sales are split between AbbVie ($5.31 billion) and Johnson & Johnson ($4.13 billion)).
The above intermediate is required for the dependent claim 26 to make Ibrutinib (and is the target of the process of base claim 1 (I)).  
The end product of dependent claim 26 process is the commercially important Ibrutinib.
Honigberg US 7514444 teach the use of S- isomer (I) for making Ibrutinib:
	
    PNG
    media_image4.png
    198
    571
    media_image4.png
    Greyscale

pictured in Honigberg column 95-96, with details described therein and adopted in Honigberg column 97 (to make product of claim 26).  In addition to the critical (Mitsunobu) reaction pictured above, see column 94 Example 1 of Honigberg for anticipatory nature of all the steps pictured in claim 26.  

Additional limitations of dependent claims:
As highlighted and pointed out above, Boren and Kim teach the additional metal catalyst for resolution as limited by claims 14 and 15.  Chemical reaction process parameters such as stoichiometry of reagents needed, temperature and solvent, of dependent 

Therefore, with the motivation provided by the commercial value of Ibrutinib (of claim 26), one of skill in the art would modify the resolution process for making previously known (Kikuchi) instant (I) starting from previously known ((Kikuchi) instant (II) to make the previously known (Kikuchi) instant (I) adopting the previously (Boren and Kim) known enzyme savinase mediated kinetic resolution of (base claim 1), because Boren and Kim teach the improvement for the process of Kikuchi.   
Therefore given the TSM teaching/suggestion and motivation, there is nothing unobvious in the instant claims.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Previously presented rejection of claim(s) 1, 3-8, 11-15, 26, 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over under 35 U.S.C. 103 as obvious over Kikuchi, Carvalho, Kim, and Honigberg US 7514444 is maintained for reasons of record.  



    PNG
    media_image5.png
    355
    597
    media_image5.png
    Greyscale


Response: 
Amendments to claims are acknowledged. 
Applicant’s arguments are not persuasive, 
because 
	
    PNG
    media_image6.png
    19
    151
    media_image6.png
    Greyscale

produce both 
	(S)- AND (R)-compounds.  
emphasis added to point out that hydroxyl and ester compounds (R1 = H AND R1 = acyl) are produced in the claimed process.  
Both enantiomers are formed is consistent with 
	1. base claim 1 definition of R1 in formula (I) 

	3. specification page 17, lines 19-21.  
Applicant is vague about which of the S-isomers, 
R1= H, R2=amino-protecting group; 
or 
R1= acyl, R2=amino-protecting group; 
or
R1=R2=H 
is ‘directly produced’ 
Sine Kikuchi process produces both S and R compounds 
		
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

the argument that Kikuchi process

    PNG
    media_image8.png
    53
    600
    media_image8.png
    Greyscale
.  is not persuasive. 
Examiner does acknowledge that as instantly amended the enzyme and the acyl donor in the claimed process are different from the ones used in Kikuchi process.  
With regards to Applicant pointed out disclosure page 16, note that although the claims are interpreted in light of the specification, limitations from the specification are not read 
As such clarity is lacking in Applicant’s Remarks (and in base claim 1.  See 112-2 below).  
With regards to the 
    PNG
    media_image9.png
    22
    211
    media_image9.png
    Greyscale
 pointed out in the above Applicant’s Remarks:
The claimed process provides S- isomer (in any value) over 50% of ee.
Since it is commonsense that a sample with >50% of one enantiomer and <50% of the other has an ee of >50%, it is unclear if Applicant deems 1% differential ee as ‘advantageous’.  Applicant is encouraged to place on record, if a mixture of 51% of S-isomer plus 49% R-isomer is advantageous over a mixture of 50% of S-isomer (required) plus 50% R-isomer, especially Kikuchi process provides 100 ee S-isomer 
	
    PNG
    media_image10.png
    70
    763
    media_image10.png
    Greyscale

Too many issues are found in base claim 1 noted above and also noted in the 112-2 below rendering the arguments to be persuasive.  
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 and dependent claims 3-8, 11-15, 17, 21-25  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  step(s) needed to remove the protecting group to make R2 = H ((in formula (I)); steps needed to make R1 = H, if R1 = acyl is the intermediate. 
Issue with respect to the above-mentioned ‘intermediate’ is not a breadth issue or enablement issue as evidenced from the applicant’s argument (filed 1021/2021) which necessitated the importing of disclosure in the specification in understanding the scope of the claim.  According to disclosure S- compound formed (as instantly amended) is an ester (i.e. R1 in (I) is acyl group, which in turn requires the ‘essential’ step of hydrolysis to make R1 =H ((in formula I)), needed for example in claim 26 process.  
	Dependent claims do not solve the problem of the base claims.  Accordingly these are rejected as well. 
In the alternate, 
One of skill in the art would also will anticipate that the acyl possibility of R1 of (I) to arise from the acyl donor in kinetic resolution (if no other additional steps are required in the process). See instant working example, the S-compound formed corresponds to 

With regards to (II) of claim 1, the definition of R2 of (II) is missing.  If the definition of R2 is as per (I), question arises whether OH in (II) would react in preference to NH in (II) with acyl donor. It is one of commonsense that given the known higher nucleophilicity of NH, NH would react prior to OH.  If applicant argues that this a breadth issue (112-1) and not a 112-2 issue, a 112-1 wands factor analysis will be provided (as required by Examination-guidelines!) the next office action. In the alternate, Applicant is encouraged to place on record that one of skill in the art would not use  

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

as starting material (II), even though, clearly 
    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
is included in the base claim as starting material (II).  

The term ‘about’ in claims 8, 13 and 22 render the claims indefinite: 
In claim 8 (which depends on claim 1) more than one equivalent of acyl donor is anticipated to form N-acyl derivative ((if R2 is H in (II)) in addition to the O-acyl compound. Likewise, in claim 13/22 if the temperature is between 25 and 35, it cannot be less than 25. 

Possible position ‘between about’ 

    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
 
Claim 21: The meaning of methyl-THF) is unclear:
	
    PNG
    media_image13.png
    48
    596
    media_image13.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625